Strickland). Both components of the inquiry must be shown. Strickland,
466 U.S. at 697. We give deference to the district court's factual findings if
                     supported by substantial evidence and not clearly erroneous but review
                     the court's application of the law to those facts de novo. Lacier v. Warden,
                     121 Nev. 682, 686, 120 P.3d 1164, 1166 (2005).
                                 First, appellant claimed counsel was ineffective for providing
                     unreasonable advice, which led appellant to reject a plea offer from the
                     State that would have resulted in a shorter sentence of imprisonment.
                     Appellant alleged specific facts that are not belied by the record and, if
                     true, would have entitled him to relief A defendant is entitled to the
                     effective assistance of counsel during plea negotiations, Missouri v. Frye,
                     566 U.S. , 132 S. Ct. 1399, 1405-06 (2012), and where counsel's
                     advice regarding whether to accept a plea is objectively unreasonable, a
                     defendant is entitled to relief where he can show prejudice, Lafler v.
                     Cooper, 566 U.S. „ 132 S. Ct. 1376, 1384 (2012). Appellant claimed
                     that the State offered him a plea deal whereby appellant would plead
                     guilty to one count of first-degree kidnapping consecutive to one count of
                     robbery with the use of a deadly weapon with an aggregate sentence of life
                     in prison with the possibility of parole after twelve years. Appellant
                     further claimed that he only rejected the offer and went to trial because
                     counsel told him there were no facts to support a first-degree kidnapping
                     charge and did not inform him that he could face substantially more
                     prison time if he was convicted at trial. Because appellant was convicted
                     of first-degree kidnapping and was sentenced to a significantly longer
                     term of imprisonment than would have been possible had he accepted the




SUPREME COURT
       OF
     NEVADA
                                                           2
(13) 1947A 41/leto
                plea offer, he may be entitled to relief. We therefore conclude that the
                district court erred in denying this claim without an evidentiary hearing. 2
                            Second, appellant claimed counsel was ineffective for failing to
                move to dismiss the indictment or, at least, the attempt murder charges
                because of alleged errors during the grand jury proceedings. Appellant
                failed to demonstrate deficiency or prejudice. Appellant did not
                demonstrate that the form of the challenged questions or the calling of
                appellant's parents to testify after a three-week delay resulted in
                substantial prejudice, see Lay v. State, 110 Nev. 1189, 1198, 886 P.2d 448,
                454 (1994) (holding that a defendant must show "substantial prejudice" to
                warrant a dismissal), such that counsel was objectively unreasonable in
                not challenging the actions. Moreover, any error in the form of the
                questioning was cured when appellant was acquitted of the attempt
                murder charges.    Cf. Lisle v. State, 114 Nev. 221, 224-25, 954 P.2d 744,
                746-47 (1998) (noting there would not be prejudice where the defendant
                was later found guilty beyond a reasonable doubt). We therefore conclude
                that the district court did not err in denying these claims without an
                evidentiary hearing

                      2Should the district court find after an evidentiary hearing that
                appellant has demonstrated that counsel's advice was objectively
                unreasonable and that, but for that advice, he would have pleaded guilty
                instead of going to trial, the district court shall apply the remedy as set
                forth in Wet:        "[O]rder the State to reoffer the plea agreement.
                Presuming [appellant] accepts the offer, the [district] court can then
                exercise its discretion in determining whether to vacate the convictions
                and resentence [appellant] pursuant to the plea agreement, to vacate only
                some of the convictions and resentence [appellant] accordingly, or to leave
                the convictions and sentence from trial undisturbed." 566 U.S. at , 132
                S. Ct. at 1391. Depending on the outcome, appellant's remaining claims,
                and this court's disposition thereof, could be rendered moot.


SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947k
                            Third, appellant claimed counsel was ineffective for failing to
                advise him of his right to a bench trial. Appellant failed to demonstrate
                deficiency or prejudice. Appellant did not demonstrate that the failure to
                advise him of the availability of a bench trial was objectively
                unreasonable. Further, appellant failed to demonstrate a reasonable
                probability of a different outcome had the case been decided by a judge.
                We therefore conclude that the district court did not err in denying this
                claim without an evidentiary hearing.
                            Fourth, appellant claimed counsel was ineffective for failing to
                object to the amended indictment. Appellant failed to demonstrate
                deficiency or prejudice. Although the record before this court does not
                indicate that the State moved the court to amend the indictment prior to
                filing it, the indictment did not add or change any offenses, nor did
                appellant identify any substantial rights that were prejudiced. Thus the
                State could and likely would have been granted permission to amend it at
                any time before the verdict was returned. NRS 173.095(1). Further the
                indictment was amended well in advance of trial, and appellant was
                acquitted of all but one of the amended counts, with the amendment in the
                remaining count—the addition of an officer's name—being mere
                surplussage. Accordingly, appellant did not demonstrate a reasonable
                probability of a different outcome at trial had counsel objected. We
                therefore conclude that the district court did not err in denying this claim
                without an evidentiary hearing.
                            Fifth, appellant claimed counsel was ineffective for failing to
                seek clarification from or to dismiss a juror who could not say whether he
                could be fair. Appellant failed to demonstrate deficiency or prejudice. The
                juror at issue volunteered that he was unsure whether he could be fair if

SUPREME COURT
      OF
    NEVADA
                                                     4
(O 947A
                   children were forced to testify, but the State had already indicated that no
                   children would be testifying, and none were called at trial. To the extent
                   appellant claimed that trial counsel was ineffective in posing to the venire
                   questions regarding child victims, it was not objectively unreasonable
                   where appellant was charged with four counts of first-degree kidnapping
                   of children. We therefore conclude that the district court did not err in
                   denying this claim without an evidentiary hearing.
                               Sixth, appellant claimed counsel was ineffective for failing to
                   call a psychiatrist or addiction expert at trial or sentencing, to prepare a
                   sentencing memorandum, or to investigate allegations made at sentencing
                   of other uncharged crimes. Appellant failed to demonstrate deficiency or
                   prejudice. His bare claims failed to state what the desired expert would
                   have said, how appellant's addiction affected his intent in such a way as to
                   have had any impact on the outcome at either trial or sentencing, what
                   rebuttal information could have been procured, what the results of an
                   investigation would have been, or how any of it would have affected the
                   outcome at trial or sentencing. We therefore conclude that the district
                   court did not err in denying these claims without an evidentiary hearing.
                               Seventh, appellant claimed counsel was ineffective for failing
                   to challenge jury instruction 17 as shifting the burden of proof to appellant
                   and misleading the jury to believe that to convict him of second-degree
                   kidnapping, at least one juror must also believe that he is guilty of first-
                   degree kidnapping. Appellant failed to demonstrate deficiency or
                   prejudice. The instruction did not shift the burden of proof. We therefore
                   conclude that the district court did not err in denying this claim without
                   an evidentiary hearing.



SUPREME COURT
      OF
    NEVADA
                                                         5
(0) 1947A ot4r30
                            Eighth, appellant claimed counsel was ineffective for failing to
                challenge jury instruction 12, defining "in the presence" of a person for
                purposes of robbery, as a misstatement of law. Appellant failed to
                demonstrate deficiency or prejudice. Appellant complained that the
                instruction's verbiage, "'if not prevented by intimidation or threat of
                violence,' required the use of less force than this court has required, that
                is "if not overcome by violence or prevented by fear." Robertson v. Sheriff,
                93 Nev. 300, 302, 565 P.2d 647, 648 (1977) (quoting Commonwealth v.
                Homer, 127 N.E. 517, 520 (Mass. 1920)). Appellant's attempt to parse
                verbiage was without merit because "Mlle degree of force used is
                immaterial" in robbery. NRS 200.380(1). We therefore conclude that the
                district court did not err in denying this claim without an evidentiary
                hearing
                            Ninth, appellant claimed counsel was ineffective for failing to
                request a jury instruction on petit larceny as a lesser-included offense to
                the robbery of E. Ducsak. Appellant failed to demonstrate deficiency or
                prejudice. Appellant did not demonstrate that counsel was objectively
                unreasonable in failing to request a jury instruction for petit larceny, see
                NRS 205.240(1)(a)(1) (defining it in relevant part as the intentional taking
                and carrying away of personal property of another), where doing so would
                have been contrary to the defense theory at trial that there was no
                "taking" of personal property. See Doleman v. State, 112 Nev. 843, 848,
                921 P.2d 278, 280-81 (1996) (holding that tactical decisions are "'virtually
                unchallengeable absent extraordinary circumstances") (quoting Howard v.
                State, 106 Nev. 713, 722, 800 P.2d 175, 180 (1990), abrogated on other
                grounds by Harte v. State, 116 Nev. 1054, 1072 n.6, 13 P.3d 420, 432 n.6
                (2000)). Moreover, the jury found appellant guilty beyond a reasonable

SUPREME COURT
        OF
     NEVADA
                                                      6
(0) 1947A
                 doubt of the greater offense of robbery, which this court affirmed on direct
                 appeal, see Morales v. State, Docket No. 54216 (Order of Affirmance, July
                 15, 2010), such that there was no reasonable probability of a different
                 outcome had counsel requested the instruction.       See Rosas v. State, 122
Nev. 1258, 1265, 147 P.3d 1101, 1106 (2006) (stating that an instruction
                 on a lesser-included offense is not an invitation to the jury to return a
                 compromise verdict). We therefore conclude that the district court did not
                 err in denying this claim without an evidentiary hearing.
                             Tenth, appellant claimed counsel was ineffective for failing to
                 request a jury instruction of coercion as a lesser-included offense of first-
                 degree kidnapping of the adults in the home. Even assuming without
                 deciding that coercion is a lesser-included offense of first-degree
                 kidnapping, appellant failed to demonstrate deficiency or prejudice.
                 Counsel elected to argue that appellant was guilty of no more than false
                 imprisonment, which would have carried the same penalty as coercion.
                 Compare NRS 200.460(3), with NRS 207.190(2)(a); see Doleman, 112 Nev.
                 at 848, 921 P.2d at 280-81. Moreover, the jury found appellant guilty
                 beyond a reasonable doubt of either first- or second-degree kidnapping of
                 the adult victims such that there was no reasonable probability of a
                 different outcome had counsel argued for coercion. See Rosas, 122 Nev. at
                 1265, 147 P.3d at 1106. We therefore conclude that the district court did
                 not err in denying this claim without an evidentiary hearing.
                             Eleventh, appellant claimed counsel was ineffective for failing
                 to conduct a post-trial interview with jurors, because doing so would have
                 exposed juror bias and/or confusion over their instructions, thereby
                 providing a foundation to declare a mistrial or to move for a new trial.
                 Appellant failed to demonstrate deficiency or prejudice. Appellant's claim

SUPREME COURT
        OF
     NEVADA
                                                       7
COI 1947A    e
                 that the jury was biased against him because of questions asked during
                 voir dire about "scand[a]lous allegations of child kidnapping' was patently
                 without merit since he was charged with four counts of kidnapping
                 children. Moreover, any prejudice that may have occurred because of any
                 difficulty in understanding instructions was cured when appellant was
                 acquitted of various counts of kidnapping and attempt murder. 3 We
                 therefore conclude that the district court did not err in denying this claim
                 without an evidentiary hearing.
                               Twelfth, appellant claimed that the cumulative errors of
                 counsel warranted reversal of his convictions. Because appellant failed to
                 demonstrate deficiency on all but the guilty-plea-advice claim, there were
                 no errors to cumulate. Appellant was thus entitled to no more relief than
                 was already afforded on that claim. We therefore conclude that the
                 district court did not err in denying this claim.
                               Appellant next claimed that he received ineffective assistance
                 from appellate counsel. To prove ineffective assistance of appellate
                 counsel, a petitioner must demonstrate that counsel's performance was
                 deficient in that it fell below an objective standard of reasonableness, and
                 resulting prejudice such that the omitted issue would have a reasonable
                 probability of success on appeal. Kirksey v. State, 112 Nev. 980, 998, 923
P.2d 1102, 1114 (1996). Appellate counsel is not required to raise every
                 non-frivolous issue on appeal. Jones v. Barnes, 463 U.S. 745, 751 (1983).
                 Rather, appellate counsel will be most effective when every conceivable
                 issue is not raised on appeal. Ford v. State, 105 Nev. 850, 853, 784 P.2d
3 Theremaining error—appellant's dual conviction for robbery with
                 use of a deadly weapon and false imprisonment with use of a deadly
                 weapon—is cured as a result of our holding infra.


SUPREME COURT
        OF
     NEVADA
                                                        8
(0) 1947A    e
                  951, 953 (1989). Both components of the inquiry must be shown.
                  Strickland v. Washington, 466 U.S. 668, 697 (1984). We give deference to
                  the court's factual findings if supported by substantial evidence and not
                  clearly erroneous but review the court's application of the law to those
                  facts de novo. Lader v. Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166
                  (2005).
                              First, appellant claimed that counsel was ineffective for failing
                  to challenge on appeal his conviction for the false imprisonment of C.
                  Ramos, where the alleged detention was incidental to the robbery of the
                  victim. We conclude that the district court erred in denying this claim
                  without an evidentiary hearing, because appellant alleged specific facts
                  that are not belied by the record and, if true, would entitle him to relief.
                              A defendant may be convicted of both robbery and false
                  imprisonment arising out of the same course of events only where the
                  restraint necessary for false imprisonment "stand Is] alone with
                  independent significance from the act of robbery itself, create[s] a risk of
                  danger to the victim substantially exceeding that necessarily present in
                  the crime of robbery, or involve[s] . . . restraint substantially in excess of
                  that necessary to its completion." Mendoza v. State, 122 Nev. 267, 275,
                  130 P.3d 176, 181 (2006) (analyzing the issue in a kidnapping-robbery
                  context); see Garcia v. State, 121 Nev. 327,334-35, 113 P.3d 836, 840-41
                  (2005) (applying kidnapping-robbery alternate-offense analysis in a false-
                  imprisonment-robbery context), modified on other grounds by Mendoza,
122 Nev. at 274, 130 P.3d at 180. The entirety of the detention involved
                  keeping C. Ramos in the pharmacy to deliver drugs to appellant and thus
                  was clearly incidental to the robbery. Further, the detention held no
                  independent significance from the robbery, it did not create a risk of

SUPREME COURT
        OF
     NEVADA
                                                         9
(0) 1947A    ea
                 danger that substantially exceeded that of the robbery, and it was not
                 substantially in excess of that necessary to complete the robbery.
                 Accordingly, had counsel raised the issue on direct appeal, there is a
                 reasonable probability that this court would have reversed the false-
                 imprisonment conviction.
                               Further, it appears from the record that counsel may have
                 been objectively unreasonable in failing to raise this claim on direct
                 appeal. The cases relied upon herein were decided more than two years
                 before appellant committed his crimes and were thus available to counsel.
                 And there was no indication that counsel was attempting to winnow out
                 what he perceived to be weaker arguments where the opening brief on
                 direct appeal was approximately one-third of the permitted length, see
                 NRAP 32(a)(7)(A)(i), and raised only two issues. Accordingly, appellant
                 pleaded specific facts that were not belied by the record and, if true,
                 entitled him to relief. We therefore reverse the denial of this claim and
                 remand for an evidentiary hearing as to whether counsel was deficient. 4
                               Second, appellant claimed that appellate counsel was
                 ineffective for failing to challenge on appeal his conviction for the first-
                 degree kidnapping of E. Ducsak for the purpose of robbing him where any
                 alleged movement was incidental to the robbery. Appellant failed to
                 demonstrate deficiency or prejudice. There was sufficient evidence for a
                 jury to conclude that the victim was moved for the purpose of robbing him


                       4 For
                          the same reasons, we conclude that the district court erred in
                 denying without an evidentiary hearing appellant's claim that trial
                 counsel was ineffective for not including this count in the motion for
                 judgment of acquittal, and we remand that claim for an evidentiary
                 hearing.


SUPREME COURT
        OF

     NEVADA
                                                      10
(0) 1947A    e
                  of his vehicle. And because appellant was not convicted of attempted
                  robbery or robbery of the vehicle, there was no improper dual conviction.
                  We therefore conclude that the district court did not err in denying this
                  claim without an evidentiary hearing. 5
                              Third, appellant claimed that appellate counsel was ineffective
                  for failing to challenge possible collusion between the State and witnesses.
                  Appellant failed to demonstrate deficiency or prejudice. Trial counsel
                  raised the concern below, and the State represented that the conversation
                  at issue was merely a discussion of logistics and general trial
                  admonishments. Accordingly, there was no evidence of collusion, and
                  appellant could not demonstrate a reasonable probability of success on
                  appeal had counsel raised the claim. We therefore conclude that the
                  district court did not err in denying this claim without an evidentiary
                  hearing.
                              Fourth, appellant claimed that counsel was ineffective for
                  failing to prepare an effective appeal because he raised only two grounds
                  and his argument contained fewer lines than the State's response.
                  Appellant failed to demonstrate deficiency or prejudice beyond what has
                  already been discussed above. Counsel's efficacy is not measured in the
                  number of arguments nor in the number of lines any argument comprises.
                  We therefore conclude that the district court did not err in denying this
                  bare claim without an evidentiary hearing.
                              Fifth, appellant claimed that the cumulative errors of counsel
                  warranted reversal of his convictions. Because appellant failed to

                     •   'For the same reasons, appellant also failed to demonstrate that
                  trial counsel was deficient in failing to raise the argument in the motion
                  for judgment of acquittal or that appellant was prejudiced by the omission.


SUPREME COURT
        OF
     NEVADA
                                                       11
(0) 1947A    ea
                  demonstrate deficiency on all but the false-imprisonment claim, there
                  were no errors to cumulate. Appellant was thus entitled to no more relief
                  than has already been afforded on that claim. We therefore conclude that
                  the district court did not err in denying this claim.
                              Finally, to the extent appellant claimed that he was entitled to
                  a new trial or a new sentencing hearing due to the improper joinder of
                  legally sufficient and legally insufficient offenses, these claims were
                  appropriate for direct appeal and were thus procedurally barred absent a
                  demonstration of good cause and prejudice.            See NRS 34.810(1)(b)(2).
                  Appellant did not attempt to demonstrate good cause to excuse the
                  procedural bar. We therefore conclude that the district court did not err in
                  denying this claim without an evidentiary hearing.
                              For the reasons discussed above, we
                              ORDER the judgment of the district court AFFIRMED IN
                  PART AND REVERSED IN PART AND REMAND this matter to the
                  district court for proceedings consistent with this order. 6


                                                       Pieku                J.
                                           Pickering



                                                               Saitta

                        6 Should appellant wish to renew his request for the appointment of
                  post-conviction counsel, the district court may consider appointing new
                  counsel to assist appellant at the evidentiary hearing. See NRS 34.750.

                        We have considered all proper person documents filed or received in
                  this matter. We conclude that appellant is only entitled to the relief
                  described herein.

SUPREME COURT
        OF
     NEVADA
                                                         12
(0) 1907T    en
                 cc: Hon. Jessie Elizabeth Walsh, District Judge
                      Steven J. Morales
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   13
(0) 1947A    e